Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				       Status of Claims 
This office action is in response to application filed on 03/05/2019 in which claims 1-13 were presented for examination. 
Election/Restrictions
Applicant’s election without traverse of Group 3 in the reply filed on 11/15/2021 is acknowledged.
Applicant's election with traverse of Species R in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that the identified species don’t define separate inventions.  This is not found persuasive because applicant’s specification clearly states that there are many alternative embodiments of the invention (see brief description of drawings) and discusses in paragraph 39 that custom orthotics may have raised surfaces or grooves in customized zones and refers to the Figures of the different embodiments. These various embodiments are all considered to be independent inventions as they have different structural features that distinguish them from one another.
Further is noted that applicant elected Species R, which is an orthotic that is less than half the length of the foot of the wearer (heel region to midfoot region). Therefore claims 3-6 are withdrawn from examination since they are directed to the midfoot region to forefoot region of the foot of a wearer and are drawn to a non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a raised section and pitch area of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 1, 11 and 13 are objected to because of the following informalities:  
Claim 1 recites “a raised section located at a position corresponding to the anterior of a medial side of a calcaneus at an insertion site of a tibialis posterior into a side of a navicular of a foot”.  it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body (foot). 
 Claim 1 recites “a side of a navicular of a foot” should read as “a side of a navicular of a foot of a wearer”.  
Claim 11 recites “the top side of the orthotic including a raised section located at a position corresponding to the anterior of a medial side of a calcaneus at an insertion site of a tibialis posterior into a side of a navicular of the foot”, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body (foot).
Claim 13 recites “the orthotic located at a position corresponding to a cuboid area of a lateral side of the foot and extending anterior along one third of a shaft of a fifth metatarsal head”, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body (foot).
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiter (US 20050166425A1).
Regarding claim 1, Seiter discloses an orthotic for a foot (Fig 1-6, #11 and #111) having a top side and a bottom side, the top side having a raised section located at a position corresponding to the anterior of a medial side of a calcaneus at an insertion site of a tibialis posterior into a side of a navicular of a foot (Fig 6, #116), the orthotic further comprising one or more of the following features: (a) The bottom side having a flexion zone located between a medial and a lateral side of the orthotic at a position corresponding to between a metatarsal phalangeal joint of the foot and 25mm behind;  or (b) The bottom side having a heel section which is pitched so that a height of a rear of the orthotic is greater than a height of the front of the heel section (Annotated Fig 1 below, rear heel section (cushion-like layer) which is the back of orthotic is greater than front heel section (sole covering layer)). 

    PNG
    media_image1.png
    600
    918
    media_image1.png
    Greyscale
 
Annotated Fig 1 of Seiter

    PNG
    media_image2.png
    214
    366
    media_image2.png
    Greyscale
   
(For reference purposes only)


Regarding claim 7, Seiter discloses the limitation of claim 1, and further discloses wherein a height of the raised section is greatest towards the centre of the raised section (Fig 4-6, top of the raised section #116).
Regarding claim 8, Seiter discloses the limitation of claim 1, and further discloses wherein the height of the raised section is less than 25 mm (Fig 4-6, para.-30, lines 10-12).
Regarding claim 9, Seiter discloses the limitation of claim 1, and further discloses wherein a height of the raised section is between 2mm and 20mm (Fig 4-6, para.30, and lines 10-12).
Regarding claim 10, Seiter discloses the limitation of claim 1, and further discloses wherein a height of the raised section is between 3mm and 8mm (Fig 4-6, para.30, and lines 10-12).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabricant (US5842294A).
Regarding claim 11, Fabricant discloses an orthotic for a foot capable of use during ballet having a top side and a bottom side, the orthotic being less than half the length of the foot (Fig 13 shows less than half of the foot on a wearer), the top side of the orthotic including a raised section located at a position corresponding to the anterior of a medial side of a calcaneus at an insertion site of a tibialis posterior into a side of a navicular of the foot. (Annotated Fig 2 below, refer to raised section I)

 
    PNG
    media_image3.png
    533
    516
    media_image3.png
    Greyscale


Annotated Fig 2 of Fabricant 
Regarding claim 13, Fabricant discloses the limitation of claim 11 and further discloses having a raised section in the top side, of the orthotic located at a position corresponding to a cuboid area of a lateral side of the foot and extending anterior along one third of a shaft of a fifth metatarsal head. (Annotated fig 2 above, refer to raised section II and Fig 13). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seiter (US 20050166425A1).
 	Regarding Claim 2, Seiter discloses the limitation of claim 1 and further discloses wherein the raised section is a substantially semicircular arc, however Seiter fails to disclose that the substantially semicircular arc has a diameter of 2-4cm.  Annotated Fig 1(a) below shows that semicircular arc is located at a planar arch (Para. 21; lines 5-8) which is approximately near/ at the anterior of a medial side of a calcaneus at an insertion site of a tibialis posterior into a side of a navicular of a foot of a wearer. The diameter of the arc may vary in size based on the point of the measurement from the outer side (medial side of the foot)toward the inner side. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date  to modify Seiter’s semicircular arc to have a diameter of 2-4cm in order to help eliminate the pressure point from the heel bone and to distribute the pressure into the raised section of an arc and to increase comfort to the wearer. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)

    PNG
    media_image4.png
    572
    765
    media_image4.png
    Greyscale

Annotated Fig 1(a) of Seiter
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fabricant (US5842294A).
Regarding claim 12, Fabricant discloses the limitation of claim 11 above and further discloses wherein the raised section is a substantially semicircular arc. However Fabricant fails to disclose the substantially semicircular arc having a diameter of 2-4cm. Annotated Fig 3 below shows the raised section has a semicircular arc that may vary in size depending on the measuring point /or what you are considering the base point of the raised section of an arc to be. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Fabricant’s a raised section wherein the semicircular arc would have a diameter of 2-4cm in order to support and stabilize the foot during ballet activity. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)

    PNG
    media_image5.png
    280
    586
    media_image5.png
    Greyscale

Annotated Fig 3 of Fabricant

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US-20150000158A1 by Wang discloses a structure of a correction shoe pad includes a shock-absorber mounted at an outside portion of a pad body of a shoe pad, so that the shock-absorber mounted at the outside portion of the pad body provides support to effectively prevent situations, such as eversion and ankle sprain causing by shift of the center of the body weight of the user toward the outer side of the sole and also to provide effects of bandy leg and wear of meniscus of knee joints resulting from the shift of the center of the body weight of the user toward the outer side of the sole.
- US-20200178648A1 by Rini discloses insoles and footwear having embedded pods elevated above a top surface of the insole to provide pressure to certain areas of a user's foot and to help provide pressure and stimulation to fascia to help restore or relieve foot pain, plantar fasciitis, metatarsal pain, heel spurs, neuromas, pinched nerve and aching feet. The pods can be arranged according to anatomical structures of the foot (e.g., based on common locations of plantar fasciitis or sciatica conditions and/or symptoms) and/or according to a theory of reflexology or other therapeutic theory.
US 20090188129 A1 by Fusco discloses a plantar apt to the proprioceptive, exteroceptive, pressoceptive and/or reflexogen stimulation for correcting the muscle-skeletal, myo-facial and/or vascular troubles of the foot sole, comprising a plurality of stimulation members arranged at selected areas of the foot sole in order to perform the stimulation by elastically deforming during the person's deambulation, wherein the stimulation members comprise a plurality of elastically deformable swellings and a plurality of helicoidal compression springs extending in the direction substantially orthogonal to the foot sole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached on M-F 8:30am-5pm, 1st Friday Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732